Name: 2001/384/EC: Commission Decision of 3 May 2001 amending Decision 2000/418/EC as regards imports from Brazil and Singapore (Text with EEA relevance) (notified under document number C(2001) 1170)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  international trade;  means of agricultural production;  agricultural activity
 Date Published: 2001-05-19

 Avis juridique important|32001D03842001/384/EC: Commission Decision of 3 May 2001 amending Decision 2000/418/EC as regards imports from Brazil and Singapore (Text with EEA relevance) (notified under document number C(2001) 1170) Official Journal L 137 , 19/05/2001 P. 0029 - 0029Commission Decisionof 3 May 2001amending Decision 2000/418/EC as regards imports from Brazil and Singapore(notified under document number C(2001) 1170)(Text with EEA relevance)(2001/384/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22 thereof,Whereas:(1) Commission Decision 2000/418/EC of 29 June 2000 regulating the use of material presenting risks as regards transmissible spongiform encephalopathies and amending Decision 94/474/EC(2), as last amended by Decision 2001/270/EC(3), provides for the removal and destruction of certain specified risk materials. It also imposes restrictions on the production of certain materials, for certain slaughter techniques, and on related imports. It is to be reviewed in the light of new scientific evidence.(2) In its opinion of 30 March 2001 on the Geographic BSE Risk of certain third countries, the Scientific Steering Committee (SSC) concluded that, in addition to previously evaluated countries, the occurrence of BSE in native cattle is only highly unlikely in Brazil and Singapore. For all other countries for which the evaluation by the SSC has been finalised during this session, it concluded that the occurrence of BSE in native cattle is at best unlikely but no excluded.(3) Decision 2000/418/EC imposes restrictions on import from 31 March 2001. Therefore this Decision shall take effect from 1 April 2001.(4) Decision 2000/418/EC should therefore be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annex III to Decision 2000/418/EC is replaced by the following: "ANNEX IIIThird countries referred to in Article 6(3)AustraliaArgentinaBotswanaBrazilChileNamibiaNew-ZealandNicaraguaParaguayUruguaySingaporeSwaziland".Article 2It shall apply with effect from 1 April 2001.Article 3This Decision is addressed to the Member States.Done at Brussels, 3 May 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 158, 30.6.2000, p. 76.(3) OJ L 94, 4.4.2001, p. 29.